

117 HR 802 IH: Tax Assistance for Crumbling Foundations Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 802IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Courtney (for himself and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the temporary limitation on personal casualty losses, and for other purposes.1.Short titleThis Act may be cited as the Tax Assistance for Crumbling Foundations Act. 2.Repeal of temporary limitation on personal casualty losses(a)In generalSection 165(h) of the Internal Revenue Code of 1986 is amended by striking paragraph (5).(b)Conforming amendmentSection 6511 of such Code is amended by adding at the end the following new subsection: (j)Extension of period of limitation on filing claim in certain circumstancesIn the case of any credit or refund properly allocable to a deduction under section 165(h) for the first taxable year beginning in 2017, subsection (a) shall by applied by substituting 2 years with 3 years in each place it appears, and 3 years with 4 years in each place it appears..(c)Effective dateThe amendments made by this section shall apply to losses incurred in taxable years beginning after December 31, 2017.(d)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate) shall issue such regulations or other guidance as are necessary to implement the amendment made by this section, including regulations or guidance consistent with Revenue Procedure 2017–60.